DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The terms “tool wireless transceiver module” and “device wireless transceiver” need to be included in the Detailed Description portion of the specification so that the specification provides support and it is clear which structures represent these limitations.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, 10, 13, 17-19, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


With regards to claim 17, claim 21 discloses that the controller activates the transceiver to transmit video.  As written in claim 17, the controller performs a second transmitting video function in addition to the transmit video function performed by the transceiver which is not supported.  There only appears to be one transmitting video function and it is now disclosed in claim 21.  Claim 17 needs to further limit the transmitting video function of claim 21 and not add another transmitting function.
With regards to claim 21, the phrases “controller positioned within the frame”, “a motor positioned with the frame”, and “a hydraulic system housed within the frame” are unclear.  The frame has been further limited to include a main body and a handle.  Every structural limitation that is being disclosed as “in the frame” is saying that the limitation is in the frame but also not in the main body or the handle which is not supported.  Each of these “within the frame” portions of phrases should be replaced with “within the main body”.  Claims 22 and 24 have the same issues.
With regards to claim 21, the phrase “the controller being electrically connected to…the wireless transceiver module” is unclear.  Earlier in the claim, the controller is disclosed as having the wireless transceiver module.  How can the controller be electrically connected to itself?  Claims 22 and 24 have the same issues.
With regards to claim 21, the phrase “the controller activates the motor drive module cause a motor…to activate” is unclear.  What structure allows for the Claims 22 and 24 have the same issues.
With regards to claim 21, the phrase “causing a motor…to activate a hydraulic system to cause a ram” is unclear.  It is unclear how the motor structurally activates the hydraulic system and how the hydraulic system causes the ram to work with the working head.  As written, there is no structural link between the motor and the hydraulic system and between the hydraulic system and the ram, which are necessary for the functions listed to take place.  It is recommended that the following be added after the “working head” introduction paragraph starting on line 4: “a motor positioned within the main body, a hydraulic system positioned within the main body and engaged with the motor, a ram engaged with the hydraulic system and movably connected to the working head”.  Then all these portions now stated earlier in the claim can be removed from the final paragraph of claim 21.  Claims 22 and 24 have the same issues.
With regards to claim 21, the phrase “the controller activates the camera module cause the camera to video” is unclear.  What structure allows for the controller/camera module to make the camera perform video function?  There needs to be a structural link between the controller/camera module and the camera to allow these items to interact.  For example, the controller and the operator control are structurally linked via the electrical connection.  Is the controller also electrically connected to the camera so that Claims 22 and 24 have the same issues.
With regards to claim 22, the disclosure that the mobile device comprises a “device wireless transceiver” is unclear.  It is unclear what structure is represented by the device transceiver.  The specification does not use the term “transceiver” and it is unclear what structure of the mobile device represents this structural limitation.  It is clear from the specification that the mobile device have the capabilities operatively connect with the tool wireless transceiver module of the tool but it is not clear what structure represents the “device wireless transceiver”.  Making the relationship between the device wireless transceiver and the mobile device clear in the specification should overcome this rejection.  
Allowable Subject Matter
Claims 7, 8, 10, 13, 17, 19, 21, 22, and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not correspond with the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

20 October 2021

/Jason Daniel Prone/
Primary Examiner, Art Unit 3724